Citation Nr: 0004127	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee medial collateral ligament (MCL), anterior cruciate 
ligament (ACL), and medial meniscus (MM) tear, status-post 
surgical procedure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a right knee MCL, ACL, and MM 
tear, status-post surgical procedure, evaluated as 20 percent 
disabling.  



REMAND

The veteran's claim for a rating in excess of 20 percent for 
a right knee disability is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a 
comprehensive medical examination.  

The August 1998 appeal alleged that Dr. Gordon, an orthopedic 
surgeon, told the veteran that his knee was unstable and that 
the meniscus tear was not repaired.  The veteran's April 1999 
letter alleged that the March 1999 supplemental statement of 
the case excluded consideration of his medical records from 
Mike O'Callaghan Federal Hospital (MOFH) where he received 
medical care for his knee.  He also alleged that he received 2 
cortisone injections this year for pain from Dr. Neeseman, an 
orthopedic surgeon at MOFH.  Last year, a doctor prescribed 
Feldene for pain that the veteran could take daily, and 
another doctor advised him that he would need a knee 
replacement within the next 5 years.  The veteran also 
reported that he was fitted for a right knee brace.  The 
record does not include the referenced medical records.  

In addition, the January 1997 and September 1998 VA 
examinations were inadequate because the examiner failed to 
provide a full description of the effects of the disability 
upon the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the right knee was used repeatedly over a period of 
time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups, as well as many of the other matters 
listed below in Item 2.  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1999).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for knee disorders since 
1988.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right knee conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the right knee 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time; d) loss of range of 
motion portrayed in terms of the degrees 
of additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; and n) 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 20 percent for a right knee 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260 and 5261 (1999).  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



 

